 1
 2
 3
 4
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   TONIA BABBITT,
                                                         Case No.: 2:18-cv-02076-RFB-NJK
12          Plaintiff(s),
                                                                       Order
13   v.
14   TRAVIS NIELSEN, et al.,
15          Defendant(s).
16         On April 22, 2019, the Court granted Defendant’s motion to compel. Docket No. 49.
17 Today, April 24, 2019, Plaintiff filed an untimely response to that motion to compel. Docket No.
18 50 As the underlying motion has already been resolved, the response is moot and is hereby
19 STRICKEN.
20         IT IS SO ORDERED.
21         Dated: April 24, 2019
22                                                            ______________________________
                                                              Nancy J. Koppe
23                                                            United States Magistrate Judge
24
25
26
27
28

                                                  1
